759 N.W.2d 212 (2009)
Suzanne VERBRUGGHE, as Personal Representative of the Estate of George Verbrugghe, Deceased, Plaintiff-Appellant,
v.
SELECT SPECIALTY HOSPITAL-MACOMB COUNTY, INC., Defendant-Appellee, and
Marius Laurinaitis, M.D., Defendant.
Docket No. 137423. COA No. 287888.
Supreme Court of Michigan.
January 21, 2009.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the question presented should be reviewed by this Court before consideration by the Court of Appeals.